        Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 1 of 9




 Wayne Stenehjem (admitted pro hac vice)
 ATTORNEY GENERAL OF THE STATE OF
 NORTH DAKOTA
 500 N. 9th Street Bismarck, ND 58501
 Phone: (701) 328-2925
 Email: ndag@nd.gov

 Paul M. Seby (admitted pro hac vice)
 Special Assistant Attorney General
 Greenberg Traurig, LLP
 1144 15th Street, Suite 3300
 Denver, CO 80202
 Phone: (303) 572-6584
 Email: sebyp@gtlaw.com

 Robert J. Walker (Wyo. Bar No. 7-4715)
 Hickey & Evans, LLP
 1800 Carey Street, Suite 700
 Cheyenne, WY 82003
 Phone: (307) 634-1525
 Fax: (307) 638-7335
 Email: rwalker@hickeyevans.com

 Counsel for Petitioner-Intervenor State of
 North Dakota




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

STATE OF WYOMING,                             )
STATE OF MONTANA,                             )
STATE OF NORTH DAKOTA, and                    )
STATE OF TEXAS                                )
                                              )
       Petitioners,                           )
                                              )
v.                                            )   Case No. 16-cv-00285-SWS
                                              )
UNITED STATES DEPARTMENT OF                   )
THE INTERIOR, et al.                          )
                                              )
       Respondents,                           )
         Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 2 of 9




   STATE OF NORTH DAKOTA’S, STATE OF TEXAS’, STATE OF WYOMING’S,
  AND STATE OF MONTANA’S MEMORANDUM IN SUPPORT OF JOINT NOTICE
   OF RESOLUTION OF RELATED LITIGATION AND MOTION TO LIFT STAY



                                        INTRODUCTION

       Petitioners and Petitioner-Intervenors the States of North Dakota, Texas, Wyoming and

Montana (collectively “State Petitioners”) respectfully notify this Court that on July 15, 2020 the

Federal District Court for the Northern District of California vacated the Bureau of Land

Management’s (“BLM”) Waste Prevention, Production Subject to Royalties, and Resource

Conservation; Rescission or Revision of Certain Requirements: Final Rule, 83 Fed. Reg. 49,184

(September 28, 2018) (“2018 Rule”). See State of Cal. Et al v. Zinke et al, N.D. Cal, No. 4:18-cv-

05712-YGR (the “California Litigation”). The Court issued an Order vacating the 2018 Rule and

reinstating the rule entitled “Waste Prevention, Production Subject to Royalties, and Resource

Conservation: Final Rule,” 81 Fed. Reg. 83,008 (November 18, 2016) (“2016 Venting and Flaring

Rule”) that is being challenged in this Court, but stayed the effect of the Order for 90 days to

permit parties time to return to this Court. See State of Cal. Et al., ECF No. 177, Order: (1)

Granting Plaintiffs’ Motions for Summary Judgment; and (2) Denying Defendants’ Motions for

Summary Judgment, ECF. No. 177 (July 15, 2020) (“Vacatur Order”) (Attached as Exhibit A,

hereto). Based on this outcome from the California Litigation, State Petitioners respectfully

request this Court to lift the stay of this litigation challenging the 2016 Venting and Flaring Rule

and initiate the process to decide this case on the merits.

       When seeking the current stay of this Litigation, State Petitioners averred to this Court that

they would suffer immediate harm if the 2016 Venting and Flaring Rule were reinstated, noting

that “State Petitioners would be subject to immediate and irreparable harm by full and immediate

implementation of the 2016 Waste Prevention Rule, magnified by immediate implementation of

                                                  2
        Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 3 of 9




significant provisions originally meant to be phased-in over time.” State of North Dakota’s, State

of Texas’, State of Wyoming’s, and State of Montana’s Memorandum in Support of Response to

This Court’s June 11, 2019 Minute Order and Joint Motion For a Stay Pending Resolution 0f

Related Litigation, ECF No. 252 (June 28, 2019) (“Stay Motion”). State Petitioners are now facing

that harm, as a 90-day clock is running on the California Vacatur Order vacating the 2018 Rule

and reinstating the 2016 Venting and Flaring Rule.

       State Petitioners therefore respectfully move that this Court lift its Stay of these proceedings

challenging the 2016 Venting and Flaring Rule, order that the parties confer and submit a proposed

schedule for expedited supplemental briefing, and proceed expeditiously to a decision on the merits.

                                              FACTS

       1.      On November 18, 2016, BLM promulgated the 2016 Venting and Flaring Rule that

applies to oil and gas developments on federal and Indian lands and mineral interests. It prohibits

the venting of natural gas by oil and gas operators except in limited situations and requires that

operators capture a certain percentage of the gas they produce each month. 81 Fed. Reg. at 83,023-

24; 43 C.F.R. §§ 3179.6-.7. The Rule also requires that operators inspect equipment for leaks and

update equipment that contributes to the loss of natural gas during oil and gas production. 81 Fed.

Reg. at 83,011, 83,022; 43 C.F.R. §§ 3179.301-.304, 3179.201-.204.

       2.      The 2016 Venting and Flaring Rule became effective in January 2017, but included

compliance dates for certain requirements over several years. See id. at 83,008, 83,023-25.

       3.      Two groups of plaintiffs challenged the regulation in this Court: (1) the States of

Wyoming and Montana; and (2) the Western Energy Alliance (“WEA”) and the Independent

Petroleum Association of America (“IPAA”). Their petitions for review were consolidated in this

Court. The States of North Dakota and Texas intervened as petitioners, and the States of California




                                                  3
         Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 4 of 9




and New Mexico intervened as respondents. Numerous environmental groups also intervened as

respondents.

       4.      On December 29, 2017, this Court stayed this litigation, largely at the request of

BLM, in light of BLM’s efforts to replace the 2016 Venting and Flaring Rule. ECF No. 189.

       5.      By March 23, 2018, all of the merits briefs had been filed in this case with the

exception of a response brief from BLM .

       6.      BLM released a prepublication version of the 2018 Rule on September 18, 2018,

which was published in the Federal Register on September 28, 2018. 83 Fed. Reg. 49,184. The

2018 Rule became effective on November 27, 2018.

       7.      On September 18, 2018 California filed a complaint challenging BLM’s 2018 Rule

in the Northern District of California, and Wyoming, the WEA, and IPAA successfully moved to

intervene. State of Cal. et al v. Zinke et al, N.D. Cal, No. 4:18-cv-05712-YGR, ECF Nos. 1, 5 and

41.

       8.      On June 28, 2019, State Petitioners filed their Stay Motion with this Court,

requesting a stay of this litigation pending resolution of the California Litigation. ECF No. 246.

       9.      On August 23, 2019 this Court granted State Petitioners’ Stay Motion and stayed

this case “pending resolution of the litigation in the Northern District of California challenging the

legality of the [2018 Rule].” ECF No. 256, at 16 (“Stay Order”).

       10.     On July 15, 2020, the Court in the California Litigation issued the Vacatur Order

(1) vacating the 2018 Rule and reinstating the 2016 Venting and Flaring Rule; and (2) staying the

Order for 90 days to permit parties time to return to this Court to address the pending challenge to

the 2016 Venting and Flaring Rule. State of Cal. Et al., ECF No. 177 (July 15, 2020)




                                                  4
            Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 5 of 9




                                            ARGUMENT

      I.          THIS CASE PRESENTS A LIVE CONTROVERSY AND THE STAY
                  SHOULD BE LIFTED

           The California Litigation has vacated the 2018 Rule and reinstated (with a 90-day delay)

the 2016 Venting and Flaring Rule that is before this Court. In its Stay Order, this Court found

that this consolidated case “continue[s] to present live controversies and, accordingly, [is] not

moot. ECF No. 256, at 15. In making this finding, this Court noted that the scope of State

Petitioners’ challenges to the 2016 Venting and Flaring Rule were “dependent on the outcome of

the litigation over the [2018] Rule,” and that because the California Litigation sought “to reinstate

the [2016 Venting and Flaring Rule] in its entirety, it is fair to say those actions are inextricably

intertwined with the cases before this Court and with the ultimate rules to be enforced.” Id. at 14.

This Court further acknowledged that not staying this case in the event the 2016 Venting and

Flaring Rule should be reinstated “would result in loss of the significant progress and efforts to

date in this action.” Id. at 15.

           The California Litigation has now been resolved. On July 15, 2020, the California Court

found in its Vacatur Order “that VACATUR of the [2018 Rule] is the appropriate remedy and shall

be applied prospectively.” State of Cal. Et al., ECF No. 177, at 55. The Vacatur Order further

notes that the current status of the 2016 Venting and Flaring Rule, including this case, “does not

warrant a remand without vacatur,” and that the “status quo ante” is to return to “the confines of

the [2016 Venting and Flaring] Rule.” Id. at 54.

           However, the California Court stayed the vacatur for 90 days to “to permit the parties to

return to the District of Wyoming in a timely manner that would minimize the expenditure of

resources.” Id. at 55. The Vacatur Order further directs that if the parties to the California

Litigation do not revive this instant case, “BLM shall within thirty (30) days of [the Vacatur Order]



                                                   5
         Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 6 of 9




provide the Court with a report detailing the anticipated compliance process” of reviving the 2016

Venting and Flaring Rule. Id. at 56. Thus, the 2016 Venting and Flaring Rule is slated to return

as the law of the land on October 13, 2020 per the Vacatur Order.

       This case again presents a live controversy for resolution, and this Court should complete

its review of the 2016 Venting and Flaring Rule. The State Petitioners request that this case be

considered and decided on an expedited basis, since the 2016 Venting and Flaring Rule will be in

effect in under 90 days, causing harm to State Petitioners. This matter is well-suited to expeditious

consideration: briefing of the merits of the State Petitioners’ challenges to the 2016 Venting and

Flaring Rule are fully briefed in front of this Court with the exception of a response brief from

BLM and any supplemental briefing that may be required.

                                         CONCLUSION

       For the reasons stated in above, State Petitioners respectfully move this Court to GRANT

State Petitioners’ Motion to Lift Stay of these proceedings and Order that:

    1. The Court’s August 23, 2019 stay of these proceedings is lifted; and

    2. All parties to this case shall confer on and submit to this Court a proposed expedited merits

        briefing schedule, including any supplemental briefing, within seven (7) days.

       Respectfully submitted this 20th day of July 2020.

                                              Wayne Stenehjem (admitted pro hac vice)
                                              ATTORNEY GENERAL OF THE STATE OF
                                              NORTH DAKOTA
                                              500 N. 9th Street Bismarck, ND 58501
                                              Phone: (701) 328-2925
                                              Email: ndag@nd.gov

                                              /s/ Paul M. Seby
                                              Paul M. Seby (admitted pro hac vice)
                                              Special Assistant Attorney General
                                              Greenberg Traurig, LLP
                                              1200 17th Street, Suite 2400
                                              Denver, CO 80202

                                                 6
Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 7 of 9




                            Phone: (303) 572-6584
                            Fax: (303) 572-6540
                            Email: sebyp@gtlaw.com

                            Robert J. Walker (Wyo. Bar No. 7-4715)
                            Hickey & Evans, LLP
                            1800 Carey Street, Suite 700
                            Cheyenne, WY 82003
                            Phone: (307) 634-1525
                            Fax: (307) 638-7335
                            Email: rwalker@hickeyevans.com

                            COUNSEL FOR PETITIONER-INTERVENOR
                            STATE OF NORTH DAKOTA

                            Ken Paxton
                            ATTORNEY GENERAL OF TEXAS
                            DAVID J. HACKER (admitted pro hac vice)
                            Special Counsel for Civil Litigation
                            OFFICE OF THE ATTORNEY GENERAL
                            PO Box 12548
                            Mail Code 001
                            Austin, TX 78711-2548
                            512/936-1414
                            Email: david.hacker@oag.texas.gov

                            Daniel B Frank
                            FRANK LAW OFFICE
                            519 East 18th Street
                            Cheyenne, WY 82001
                            307/432-0520
                            Fax: 307-274-4502
                            Email: frank@tribcsp.com

                            COUNSEL FOR PETITIONER-INTERVENOR
                            STATE OF TEXAS

                            Bridget Hill
                            ATTORNEY GENERAL OF WYOMING
                            James Kaste, WSB No. 6-3244
                            Deputy Attorney General
                            WYOMING ATTORNEY GENERAL’S OFFICE
                            2320 Capitol Avenue
                            Cheyenne, WY 82002
                            Phone: (307) 777-6946
                            Fax: (307) 777-3542
                            Email: james.kaste@wyo.gov

                              7
Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 8 of 9




                            Email: erik.petersen@wyo.gov

                            COUNSEL FOR PETITIONER STATE OF
                            WYOMING

                            Timothy C Fox (admitted pro hac vice)
                            ATTORNEY GENERAL OF MONTANA
                            215 North Sanders
                            PO Box 201401
                            Helena, MT 59620-1401
                            Phone: 406-444-2026
                            Email: timfox@mt.gov

                            Melissa Schlichting (admitted pro hac vice)
                            DEPUTY ATTORNEY GENERAL
                            215 North Sanders
                            PO Box 201401
                            Helena, MT 59620-1401
                            Phone: 406-444-2026
                            Fax: 406-444-3549
                            Email: mschlichting@mt.gov

                            Brandon Lee Jensen
                            BUDD-FALEN LAW OFFICES
                            300 East 18th Street
                            P O Box 346
                            Cheyenne, WY 82003
                            307/632-5105
                            Fax: 307-637-3891
                            Email: brandon@buddfalen.com

                            COUNSEL FOR PETITIONER STATE OF
                            MONTANA




                               8
         Case 2:16-cv-00285-SWS Document 273 Filed 07/20/20 Page 9 of 9




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 20th day of July 2020, a true and correct copy

of this pleading and was filed with the Clerk of the Court using CM/ECF system, which will send

notification of this filing to the attorneys of record.




                                                          /s/ Paul M. Seby




                                                    9
